.~AUcr-rEN 11. Tszc‘%n
  WlEL w&&e,*          ,,’‘X ‘~;: ,.‘~ ,’
41TORNh* rJ*:N~tiAt. .’ ,’
             ‘.I,.:
                 >     !
                                      March 25, 1957.
              I..
    'HonoPabl&A. 'Ci S@ncer,
     Executive Director,
     Texas State Soil Conservation Board,
     1012 First National Bank Building,
     Temple, Texas.
                                       Opinion No. WW-79
                                            Rer Autherity of the Com-
                                                nlssioners~ Court of a
                        ', 'F,,          ~~,    County to pay the sal-
              ,"'    ,,,.,i                     arles of a secretary
                                                and business manager
                          :,,                   for a Soil Conservation
     Dear Mr. Spencer:                          District.
              You havq,Sequeated an opinion on the following
     question:.    ; m, '1,
               ,,   :
                      "Ia It legal for the Commi.aal.oneral
              Court of a County to UIQ Ceuaty funda to pay
              part or ,all of the tort involved in providing
              a aecretkry or .businerrmanager for a aoil
              coris‘slit)ation~dlstrlot?"
                         ..'~
                          2,,
              The Commlaaionerr*Court is a court of limited juria-
     diction and has only such powers as are conferred upon it
     either by express terms or by necessary implication. Chlldrer6
     County V. State, 127 Tex. 343, 92 5. W. 26 1011 (1936); Von
     Rosenberg             173 9. W. 508 (Tex. Civ. App. 1915)-ill
     v. Sterrett, 252 3. W. 2d 766 (Tex. Civ. App. 1952, error K,
     n.r.e.).
              We have carefully examined the provisions of Article
     165a-4, Vernon's Civil Statutes (State Soil Conservation Law)
     and have failed to find any provision which would authorize
     the Commissioners1 Court of the county to expend county funds
     for the purpose of providing a secretary or business manager
     for a soil conservation district.   On the contrary, Section 6
     authorized soil conservation superviisorrto 'employ such offi-
     cera, agents, and employees, permanent and temporary, as they
     may require, and shall determine their quallficatlons, duties,
     and compensation."
Honorable A. C. Spencer,   page   2   9    w-79


         Likewise, we have examitaedthe provisions relative
to the powers of the CommIssionerr1 Court and have failed to
find any statute which would authorize the aounty to expend
county funds for the,purpose mentlonsd in your request.  In
view of the foregoing, you are advised that the Commlasloners~
Court of a county Is not authorieed to use county fund8 to pay
for the coat involved in providing a recretary or business man-
ager for a soil conservation district.

                              SUMMARY
                The CommissionersI Court of a county
                la not authorized to use county funda
                to *pay for the coat involved In pro-
                viding a secretary or burinesa mana-
                gsr Por a Soil Conservation District.
                                          Very truly youra,


                                          WILL WILSON
                                          Attorney ffeneral




JR:Frrh
APPROVED:
OPINION COMMITTEE      .’
H. Qrady Chandler, Chairman